DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foxconn [CN 201081807].


    PNG
    media_image1.png
    351
    531
    media_image1.png
    Greyscale

	In regard to claim 2, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 1, wherein: the shielding part [annotated above] is plate-shaped.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Lee et al. [Lee hereinafter, US 2014/0124343].
In regard to claims 3 and 4, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 1.  Foxconn does not disclose2Keiichiro KOBUCHIAppl. No. 16/971,321OMR.065.0526.PCResponse to the Non-Final Office Action of July 23, 2021 that a surface on a first side of the shielding part is sticky wherein, the shielding part is sticky due to a coating of an adhesive compound or due to adhering an adhesive component.  Lee teaches [in Figs. 
In regard to claims 7 and 8, Foxconn discloses [in Figs. 1 and 4] the microswitch according to claim 2.  Foxconn does not disclose2Keiichiro KOBUCHIAppl. No. 16/971,321OMR.065.0526.PCResponse to the Non-Final Office Action of July 23, 2021 that a surface on a first side of the shielding part is sticky wherein, the shielding part is sticky due to a coating of an adhesive compound or due to adhering an adhesive component.  Lee teaches [in Figs. 1, 5 and 9] that a surface on a first side of the shielding part [312a] is sticky wherein, the shielding part 312a] is sticky due to a coating of an adhesive compound or due to adhering an adhesive component [200].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sticky surface of the shielding part due to a coating of an adhesive compound as taught by Lee with the shielding part of Foxconn in order to trap small debris an protect the inner components of the switch. 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Hsiung [US 8,542,482].
In regard to claims 6 and 12, Foxconn discloses an operation device comprising the microswitch according to claims 1 and 2, respectively, wherein the operation device .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foxconn [CN 201081807] in view of Lee et al. [Lee hereinafter, US 2014/0124343] further in view of Hsiung [US 8,542,482].
In regard to claims 14 and 15, Foxconn discloses an operation device comprising some of the limitations of the microswitch according to claims 3 and 4, respectively, wherein the operation device outputs a signal on the basis of an operation of the contact mechanism [4, 5] in the microswitch.  Foxconn and Lee do not disclose a pressing operation part that accepts a pressing operation external thereto, the pressing operation part transmitting the pressing operation accepted thereby to the microswitch as a pressure external to the microswitch.  Hsiung teaches [in Figs. 1 and 4] a pressing operation part [244] that accepts a pressing operation external thereto, the pressing 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833